Citation Nr: 1529261	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  12-26 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The Veteran served on active duty from August 2000 to May 2004, with subsequent service with the Navy Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Denver, Colorado, which denied the claim of service connection for tinnitus and bilateral hearing loss.  The Veteran limited her appeal to the issue of tinnitus.

In December 2014, the Board remanded the appeal to the agency of original jurisdiction (AOJ) for additional development.


FINDING OF FACT

Tinnitus, which was first reported in July 2010, was not shown in service and the most probative evidence indicates that any current tinnitus is not related to service.


CONCLUSION OF LAW

The criteria for establishing service connection for tinnitus are not met.  
38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126;see also 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United States Court of Appeals for Veterans Claims (Court) held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits. 

In July 2010, a VCAA letter was issued to the Veteran with regard to her claim of service connection.  The letter notified the Veteran of what information and evidence is needed to substantiate her claim, what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the evidence necessary to support a disability rating and effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of her claim and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance provisions of VCAA, to include substantial compliance with the prior remand directives.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Here, the AOJ obtained and associated with the claims file outstanding VA treatment records and obtained a supplemental VA audiological opinion, which is supported by a detailed medical rationale and adequate to decide the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of record also contains the Veteran's service treatment and personnel records, post-service VA treatment records, VA examination and medical opinion reports, and lay statements from the Veteran and her representative.  There is no indication of relevant, outstanding records that would support the Veteran's claim.  38 U.S.C.A. 
§ 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to tinnitus issue in appellate status.

II. Criteria & Analysis

The Veteran contends that she has a current tinnitus disability that began in and continued since military service as a result of noise exposure while performing her duties as a lithographer, which required taking photographs and videos of flight operations and working around printing presses and machines, as well as during additional duties when required to fire different kinds of weapons.

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  

Service treatment records were silent for complaints, findings, or diagnosis of tinnitus, hearing loss, or other ear problems.  Clinical examination of the ears, generally, was reported as normal on enlistment examination in February 2000.  Reports of medical history for Navy enlistment in February 2000 and for Navy Reserve enlistment in September 2004 reflect the Veteran's denials of currently or ever having ear trouble or hearing loss.  The Veteran underwent audiometric testing at enlistment in February 2000.  The results are recorded as follows:


HERTZ
Date
Ear
500
1000
2000
3000
4000
February 2000
RIGHT
10 
0
0
0
0

LEFT
0
0
5
0
0

The Veteran's DD Form 214 (Separation from Service) identifies military education as "Basic Lithographer 'A' School" and confirmed her service aboard the USS Boxer.  Awards and medals were not indicative of participation in combat, nor has the Veteran alleged such.  A May 2004 evaluation report details some of her duties and performance as a lithographer.

Post-service VA treatment records dated from January 2007 to July 2012 are associated with the electronic claims file.  An April 2007 nursing note reflects that the Veteran presented to establish medical care at the Denver VA Medical Center (VAMC); she denied experiencing tinnitus and reported normal hearing during a review of systems.  
An October 2009 social work note from the Grand Junction VAMC reflects the Veteran's request to establish a medical evaluation and her report that she had hearing concerns related to a loud environment on ship.  

The Veteran's claim for service connection for tinnitus and bilateral hearing loss was received in July 2010.  During a VA audiology consultation later the same month, she expressed having hearing concerns since her separation from the Navy and reported having bilateral tinnitus.

During a VA audiological examination in March 2011, she reported constant tinnitus in both ears "since the service."  She described military noise exposure as a lithographer to presses and other machinery, and as a security officer to various weaponry.  She denied occupational or recreational noise exposure.  Otoscopic examination and tympanometry testing were reported as unremarkable or normal.  Audiometric testing results are recorded as follows:

HERTZ
Ear
500
1000
2000
3000
4000
RIGHT
10
15
10
15
20
LEFT
15
15
20
15
15

Speech recognition scores using the Maryland CNC Word List were reported as 100 percent in each ear.  (Audiometric testing revealed normal hearing acuity bilaterally for VA compensation purposes.  See 38 C.F.R. § 3.385 (describing the criteria for impaired hearing to be considered a disability for VA compensation purposes)).  

Following a review of the claims file and examination, the diagnosis was hearing within normal limits in both ears.  The audiologist concluded that it was reasonable to assume that the Veteran was exposed to hazardous noise levels while in service.  The audiologist opined that the current tinnitus was "not at least as likely as not caused by or a result of noise exposure while in service."  In support of her conclusion, the audiologist observed that a hearing test at military discharge was not performed, but the hearing test thresholds on the current examination were within the clinically normal range, although they were 10 to 20 decibels poorer than the military entrance examination thresholds.

In compliance with the Board's December 2014 remand directives, the March 2011 VA audiologist reviewed the claims file again and rendered a supplemental medical opinion in April 2015.  The audiologist conceded that the Veteran experienced hazardous noise exposure while in service based on her duties as a lithographer.  The audiologist opined that the claimed tinnitus was less likely than not caused by noise exposure during military service.  In support of the conclusion, the examiner explained in detail that the Veteran's shift in hearing acuity between military entrance examination and testing on VA examination in March 2011 was not significant in either ear beyond expected test variability/normal progression.  The examiner explained that tinnitus caused by noise exposure will be accompanied by a worsening in hearing thresholds beyond test variability.  Because the Veteran was not shown to have a current hearing loss disability or a worsening in hearing thresholds beyond test variability, the examiner concluded that tinnitus was not caused by the conceded noise exposure during military service.  The examiner summarized that this evidence "convincingly shows in this case that the Veteran did not have a hearing injury while in service."

Similarly, the examiner detailed that tinnitus has "many other causes besides noise exposure," and reiterated that given that the Veteran's hearing thresholds did not significantly change despite the noise exposure, it is likely that the tinnitus was caused by something other than military noise exposure.

The examiner also explained that it is not contradictory to concede noise exposure in service, but then state there was no injury to hearing and that noise exposure was less likely than not the cause of the tinnitus.  The audiologist cited a study by the Institute of Medicine, which found it was "difficult if nearly impossible to predict who of those who are noise exposed will suffer noise injury or develop tinnitus that is linked to noise exposure."  The examiner emphasized that not everyone who is exposed to potentially hazardous levels of noise will suffer noise injury and that delayed onset hearing loss due to previous noise exposure is unlikely to occur.

After carefully considering the Veteran's contentions and reviewing the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for tinnitus.  

The Board has considered the Veteran's contention that a relationship exists between her current reported tinnitus and her noise exposure experienced during service.  In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).  In this capacity, the Board finds the Veteran is competent to attest to her noise exposure she experienced during service and finds her statements of noise exposure credible.  

The fact remains, however, that she unequivocally denied perceived ear problems or hearing loss on Navy Reserve enlistment in September 2004 and when she established medical care with VA in April 2007.  In addition, the March 2011 VA examiner was aware of the Veteran's in-service noise exposure per the Veteran's statements and review of the claims folder, but concluded that the reported tinnitus was not due to service given the lack of an accompanying hearing threshold shift outside the boundaries of normal test variability.  The Board finds the examiner's opinion persuasive and probative evidence against the claim for service connection because it was based on a review of the claims file and was supported by a detailed, articulated medical explanation that is consistent with the remaining record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 30-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).
As detailed, service treatment records are negative for complaints of tinnitus or perceived hearing or ear problems.  Although the lack of in-service complaints or diagnosis of tinnitus does not preclude a finding of service connection, tinnitus was not reported or shown until July 2010, more than six years after separation from service.  

The Board finds that these medical records dating since January 2007 are relevant to the issue of whether the Veteran experienced or perceived problems with tinnitus during military service or within one year of separation from service and whether any such problems continued to the present time, and the Board finds it reasonable to infer that she did not experience ongoing tinnitus problems since separation from service.  See Kahana v. Shinseki, 24 Vet. App. 428, 438-41 (2011) (Lance, J., concurring) (discussing the distinction between cases in which there is a complete absence of any evidence to corroborate or contradict the testimony, as opposed to cases in which there is evidence that is relevant either because it speaks directly to the issue or allows the Board, as factfinder, to draw a reasonable inference).  As such, these records weigh against any finding of tinnitus incurred in service or continuing since service.   

Similarly, among the statements made in support of her claim, the Veteran has asserted that tinnitus began in service and continued since military service; however, her statements made in a September 2004 Navy Reserve medical history report and when establishing VA medical care in April 2007 are inconsistent with her statements made in support of seeking VA monetary benefits.  Because the statements regarding the onset and continuity of perceived tinnitus (and bilateral hearing loss) are inconsistent with her prior statements, the Board finds that the Veteran is not a credible historian in this regard.  Accordingly, neither the medical evidence nor credible lay evidence supports a continuity of tinnitus symptomatology since service discharge or since within one year of service discharge.  A prolonged period without medical complaint can be considered, along with other factors concerning the claimant's health and medical treatment during and after military service, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability that still exists currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The lack of any evidence of continuing tinnitus for many years between the period of active duty and the initial documented complaints of tinnitus weighs against the claim.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for tinnitus is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


